Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 11, 2020 is acknowledged.  Claims 2, 5-6, 8, 10-15, 17-19 and 22 are canceled. Claims 1, 4, 9 and 20-21 are amended. Claims 23-34 are newly added. Claims 1, 3-4, 7, 9, 16, 20-21 and new claims 23-34 are pending in this application. Claims 7 and 9 are withdrawn without traverse (filed 8/6/18) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1, 3-4, 16, 20-21 and 23-34 are under examination in this office action. 
4.	Applicant’s arguments filed on November 11, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 5-6 and 15, 17-19 under 35 U.S.C. 112, first paragraph, lack of scope of enablement is moot because the claims are canceled.
The rejection of claims 1, 3-6, 15-20 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (J. Biomed. Mater. Res. Part A, 2010;  94A:769-780, as in IDS) in view of Wang et al. (Neurosci. Lett., 2006; 401:65-70, as in IDS) and Lesman et al. (Biomaterials, 2011; 32:7856-7869, as in IDS); and evidentiary reference: 

Claim Rejections/Objections Maintained
In view of the amendment filed on November 11, 2020, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 16, 20-21 and 23-34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of promoting neurite outgrowth at a site of peripheral neuronal injury or improving motor function in spinal cord injury in a subject in need thereof comprising implanting an ex-vivo vascularized implant, wherein the ex-vivo vascularized implant comprises i) a porous sponge comprising PLLA and PLGA and pores having a diameter of 212-600um; ii) cultured olfactory bulb (OB) cells comprising fibroblasts, astrocytes and olfactory ensheathing cells (OEC) and endothelial cells attached to the surface of the porous sponge and within the porous sponge; iii) an endogenous NGF de-novo produced by the cultured OB cells; iv) a vasculature-like network formed within the porous sponge and by the co-cultured OB cells and endothelial cells in the presence of fibrinogen and thrombin; and wherein the cultured OB cells express p75NTR around pores of the , does not reasonably provide enablement for the claimed method using a vascularized implant that can form a vasculature structure within the porous sponge without co-culturing OB cells with endothelial cells in the presence of fibrinogen and thrombin in vitro as currently claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 3-4, 16, 20-21 and 23-34 as amended are drawn to methods for promoting neurite outgrowth at a site of peripheral neuronal injury or spinal cord injury in a subject in need thereof, comprising the step of implanting a vascularized implant at a site of neuronal injury, wherein the vascularized implant comprises: i) a porous sponge comprising PLLA and PLGA; ii) olfactory bulb cells (OB cells) attached to the surface of the porous sponge and within the porous sponge; wherein the OB cells express the NGF receptor p75NTR around pores of the porous sponge; an endogenous NGF de-novo produced by the OB cells; and vasculature formed within the porous sponge, thereby promoting neurite outgrowth in a subject in need thereof. The claimed vascularized implant contains i) a porous sponge comprising PLLA and PLGA; ii) olfactory bulb cells (OB cells) attached to the surface of the porous sponge and within the porous sponge. The claimed endogenous NGF is de-novo produced by OB cells. 

On p. 9-10 of the response, Applicant argues that the claimed method is enabling in view of Dr. Levenberg’s declaration under 37CFR 1.132 submitted 11/11/20, in particular sections 2.2-2.5 of the declaration.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the declaration provides sufficient guidance to enable a skilled artisan to practice the claimed invention using an vascularized implant as recited in independent claims 1 and 26 without undue experimentation for the following reasons:
i. The Dr. Levenberg’s declaration under 37 CFR 1.132 filed 11/11/20 is insufficient to overcome the rejection of claims 1, 3-4, 16, 20-21 and 23-34 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the showing is not commensurate in scope with the claims. In the declaration (sections 2.2-2.5), the data that showed promoting neuronal outgrowth in GFP transgenic mice or improving motor function in an animal model of spinal cord injury by laminectomay at the 9th-11th thoracic vertebral level (completely transected at T10 level) after implanting an ex-vivo vascularized implant in the animals is based on an ex-vivo vascularized implant as shown in Example 5 of the specification. The ex-vivo vascularized implant shown in Example 5 comprises i) a porous sponge comprising PLLA and PLGA and pores having 
ii. The vascularized implant recited in amended independent claims does not contain endothelial cells, fibrinogen and thrombin or fibrin; and the OB cells recited in the claims are not co-cultured together with endothelial cells in the presence of fibrinogen and thrombin, which is required for formation of a vasculature-like network structure as admitted by Applicant. Based on Applicant’s own admission, in order for vasculature like network to be formed within the porous sponge, OB cells need to co-cultured with endothelial cells in the presence of fibrinogen and thrombin to form endothelial cell-based vessel-like network (vasculature) on a porous sponge wherein the porous sponge is made of 1:1 of PLLA: PLGA and has pores having a diameter of 212-600um and 93% porosity (see p. 31, example 5; p. 23-24, [070]-[071] for a co-
iii. Based on the Merriam-Webster online dictionary, the definition of “vascularization” is the process of becoming vascular and the definition of “vasculature” is blood vessels or arrangement of blood vessels in an organ. Neither the specification nor the prior art teaches that a vascularized implant, vasculature or vascularization can be formed without co-culturing the OB cells with endothelial cells and fibroblast in the presence of fibrinogen and thrombin on the claimed porous sponge/scaffold in vitro in view of Jain et al. (Nat. Biotechnol. 2005; 23:821-823), Iijima et al. (Plast. Reconstr. Surg. Glob Open. 2016; 4:4665; doi:10.1097/GOX.0000000000000652, published online Mar 22, 2016) and Zheng et al. (Nat. Materi. 2016;15:597-598).
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable what changes can be made and still form the claimed vasculature or ex vivo vascularized implant as shown example 5 ; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily make and use the claimed invention as currently claimed without further undue experimentation. Note that 
“The ‘predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject . 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 11, 2020.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 24 and 33 are indefinite because the claims recite the limitation “wherein said olfactory bulb cells comprises a proliferation rate of at least the proliferation rate of olfactory bulb cells grown in a monolayer”. It is unclear as to what the limitation “olfactory bulb cells comprises a proliferation rate…..” means. The limitation “a proliferation rate” is a ratio and the limitation “proliferation” is the property or capability of cells. Thus, the claims are indefinite.



Conclusion

8.	NO CLAIM IS ALLOWED.



9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (J. Biomed. Mater. Res. Part A, 2010;  94A:769-780, as in IDS) teaches promoting neurite outgrowth by implanting a PLGA conduit seeded and filled with olfactory ensheathing cells (OECs) in a rat animal model of nerve injury to bridging sciatic nerve defects, wherein the OECs were isolated from Olfactory bulb cells and cultured and attached to the surface the PLGA film/conduit (see abstract; p. 770; p. 772-779). Li teaches that the OECs were isolated from Olfactory bulb cells and cultured and attached to the surface the PLGA film/conduit (see abstract; p. 770; p. 772-779) and that a PLGA conduit (i.e. with a diameter of 250-300 um) filled with olfactory nd col. to p. 69, 2nd col., in particular). 
Wang et al. (Neurosci. Lett., 2006; 401:65-70, as in IDS) teaches a composition, comprising 1) a porous sponge (a 3-D collagen scaffold, which is a porous sponge with a pore size of 20-1 Odium), 2) culture medium containing DMEM/F12, 3) olfactory ensheathing cells (OECs) isolated from the olfactory bulb grown on 3-D collagen scaffolds. Wang also teaches that OECs are olfactory bulb cells expressing NGF p75 receptors and can produce NGF at a level 2 fold higher than a monolayer and BDNF at a level higher than a monolayer (2D OEC culture) and are attached to the surface of the porous scaffold and within the porous scaffold in cultures (see p. 68, 2nd col.; figure 4A & 4B, in particular). Wang also teaches that olfactory bulb cells comprise fibroblasts, astrocytes and olfactory ensheathing cells (see p. 66, 2nd col., in particular) and that the primary culture of olfactory bulb cells still contains fibroblasts, astrocytes and olfactory ensheathing cells (see p. 68, figure 2-C/D and 3-B/D; p. 68, 2nd col. to p. 69, 2nd col., in particular). 
Mooney (US20080044900 or US8067237, as in IDS) teaches a method of modulating an activity of a cell scaffold composition comprising 1) a scaffold composition and 2) a bioactive composition, wherein said the scaffold composition PLLA and PLGA  polymers with pores (see [0013]-[0016]; [0048]-[0055]) and wherein the bioactive composition comprises various cells including stem cells and endothelial cells (see [0017], example 4) in culture medium (see [0068]-[0071]), different growth factors, and fibronectin (see [0077]; [0082]; table 6; [0017]-[0022]; [0072]-[0087]), wherein the bioactive composition is incorporated into or coated onto said scaffold composition, wherein said scaffold composition coated with different adhesion molecules including fibronectin (see [0056]; [0004]-[0017]; [0041]-[0044]; [0048]-[0055]; [0057]-[0060]; [0072]; [0077]-[0079]; [0082], in particular). The scaffold composition taught by Mooney meets the limitations of “a porous sponge comprising PLLA and PLGA”, “endothelial cells” and “fibronectin” as in claims 1, 4, 5, and 13 (see p. 2-3; p.6; [0017]; [0042]-[0044]; example 4 in particular).  Mooney teaches that the porous sponge is coated with fibronectin for enhancing attachment and growth of target cells as in claim 5 (see [0008]; [0057]; [0083]; [0125]; in particular) or further comprises fibrin, thrombin or both as in claim 5 (see [0009], [0015]; [0052], [0057]; [0070], [0079]; [0082], in particular). Moreover, Mooney teaches that the composition comprising cells having a neurite extension (i.e. neuronal differentiation) as in claim 1 (see [0042], in particular). 



10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
February 22, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649